Hall, Judge.
The defendant assigns error on the overruling of special grounds of his motion for new trial after his conviction for the crime of shooting at another. These grounds contend that the court’s charge harmed him in that (a) the instruction concerning conflicts in testimony was confusing and did not make it clear that when the defendant elected to be sworn as a witness on his own behalf, as provided by Code § 38-415, as amended (Ga. L. 1962, p. 133), the jury could believe his testimony in preference to that of other witnesses; *647(b) an excerpt from the charge was rendered meaningless and abstractly incorrect by some misplaced or redundant language included in it; and (c) the instruction on the crime of shooting at another was not in the exact language of the statute, was confusing, and did not correctly describe that crime. The instructions complained of, either in themselves or considered in context with the charge as a whole, were not subject to the defendant’s exceptions or were not harmful to the defendant and do not require a new trial. McDonald v. Ward, 144 Ga. 14 (85 SE 1024); Morton v. State, 86 Ga. App. 764 (72 SE2d 548); Chance v. State, 95 Ga. App. 585, 587 (98 SE2d 142); Smith v. Castle, 102 Ga. App. 737, 741 (117 SE2d 623); Harris v. Cates, 105 Ga. App. 178, 182 (123 SE2d 703), reversed on other grounds, 217 Ga. 801 (125 SE2d 649). Accord Richmond v. State, 210 Ga. 403, 406 (80 SE2d 178); Hollis v. State, 97 Ga. App. 145, 148 (102 SE2d 610).
Decided April 10, 1964
Rehearing denied April 30, 1964.
Wm. H. Burke, Grubbs, Prosser & Burke, for plaintiff in error.
Ben F. Smith, Assistant Solicitor General, contra.

Judgment affirmed.


Nichols, P. J., and Russell, J., concur.